Citation Nr: 1536667	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  12-33 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus, and if so whether service connection may be granted.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability, and if so whether service connection may be granted.  

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right foot disability, and if so whether service connection may be granted.  

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left foot disability, and if so whether service connection may be granted.  

5.  Entitlement to service connection for a bilateral toe disability.  

6.  Entitlement to service connection for insect stings to the face, neck, arms, and hands.  

7.  Entitlement to service connection for a left wrist and fingers disability.  

8.  Entitlement to service connection for a right wrist and fingers disability. 

9.  Entitlement to service connection for a right buttock disability. 

10.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected chondromalacia patella of the right and left knee and/or posttraumatic stress disorder (PTSD) with anxiety disorder.  

11.  Entitlement to an initial compensable rating for erectile dysfunction.  

12.  Entitlement to a compensable rating for chondromalacia patella of the right knee.

13.  Entitlement to a compensable rating for chondromalacia patella of the left knee.

14.  Entitlement to an initial rating in excess of 50 percent for PTSD with anxiety disorder.  

15.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to January 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2010 and October 2012 rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In the March 2010 rating decision, a disability rating higher than 30 percent was denied for PTSD.  The Veteran filed a notice of disagreement (NOD) in August 2010.  As reflected in an October 2012 rating decision and statement of the case (SOC), the rating for PTSD with anxiety disorder was increased to 50 percent.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the RO denied entitlement to a TDIU in the November 2014 rating decision.  The Veteran filed a NOD, and although a SOC has not been issued, in the June 2015 correspondence from the Veteran's Agent-Representative, the issue of entitlement to a TDIU was asserted.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.

In March 2015, the Veteran withdrew his request for a Board hearing.  

The issues of entitlement to service connection for tinnitus, a back disability, a right buttock disability, a right foot disability, a left foot disability, insect stings to the face, neck, arms, and hands, disability of the right and left wrist and fingers, a bilateral toe disability, and a sleep disorder, as well as the issues of entitlement to an initial compensable rating for sexual dysfunction, a compensable rating for chondromalacia patella of the left knee, a compensable rating for chondromalacia patella of the right knee, a rating in excess of 50 percent for PTSD with anxiety disorder, and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  A February 2008 rating decision denied service connection for tinnitus, a back disability, a right foot disability and a left foot disability.  As the Veteran did not appeal that decision and no relevant evidence was received within one year of the decision, the decision is final. 

2.  The evidence submitted since the February 2008 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claims of entitlement to service connection for tinnitus, a back disability, a right foot disability and a left foot disability.


CONCLUSIONS OF LAW

1.  The criteria for reopening a claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

2.  The criteria for reopening a claim of entitlement service connection for a back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The criteria for reopening a claim of entitlement service connection for a right foot disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

4.  The criteria for reopening a claim of entitlement to service connection for a left foot disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claims of entitlement to service connection for tinnitus, a back disability and disabilities of the left and right feet were initially denied by way of a February 2008 rating decision because there was no evidence of a current disability.   The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, that decision is final.  See 38 U.S.C.A.   § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise          a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Tinnitus

The claim was denied in February 2008 because RO found that there was no diagnosis of tinnitus.  Since February 2008, new evidence has been added to the file in the form of a June 2009 VA treatment record reflecting an assessment of tinnitus.  In addition, the Veteran provided statements, to include in his October 2009 claim, to the effect that he has had ringing in his ears ever since service. 

The Board finds the above-described evidence, when considered along with evidence already of record, provides a basis for reopening the claim of service connection for tinnitus.  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the February 2008 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran currently has current disability that may be related to service.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for tinnitus (i.e., a current disability related to service), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade, 24 Vet. App. 110.

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim of service connection for tinnitus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.




Back Disability

The claim was denied in a February 2008 rating decision because the RO found that there was no diagnosis of a back disability.  Since February 2008, new evidence has been added to the file in the form of a June 2009 VA treatment record reflecting an assessment of low back pain and a September 2011 record reflecting arthralgia.  In addition, the Veteran provided statements, to include in his October 2009 claim, noting onset of back pain during service and of having back pain ever since service.  

The Board finds that the above-described evidence, when considered along with evidence already of record, provides a basis for reopening the claim of service connection for a back disability.  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the February 2008 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran has current disability that may be related to service.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability, and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade, 24 Vet. App. 110.

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Disabilities of the Right and Left Feet

The claims were denied in a February 2008 rating decision because the RO found that there was no evidence of current disability.  That decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2015); see also Bond, 659 F.3d 1362. 

Since February 2008, new evidence has been added to the file which is material to the Veteran's claims.  Specifically, VA treatment records in June 2009 reflect a foot rash, tinea pedis versus eczema, and an ingrown toenail.  In addition, the Veteran provided statements to the effect that foot symptoms had their onset during service and that he has had the same symptoms ever since service.  

The Board finds that the above-described evidence, when considered along with evidence already of record, provides a basis for reopening the claims for service connection.  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the February 2008 final denial of the claims for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran currently has current disability that may be related to service.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claims for service connection for a right and left foot disability), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claims.  See, e.g., Shade, 24 Vet. App. 110.

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claims for service connection for a right foot disability and for a left foot disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claim for service connection for tinnitus is reopened.

New and material evidence having been submitted, the claim for service connection for a back disability is reopened.

New and material evidence having been submitted, the claim for service connection for a right foot disability is reopened.

New and material evidence having been submitted, the claim for service connection for a left foot disability is reopened.


REMAND

Initially, a September 2011 VA treatment record reflects that the Veteran was enrolled in the VA Vocational Rehabilitation Program.  VA Vocational Rehabilitation records are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records as they may affect the Veteran's claims.

With respect to a higher rating for PTSD with anxiety disorder, the Veteran asserts that his symptoms are worse since VA examination in March 2010.   In that regard, he submitted a private psychiatric evaluation in December 2012 that noted an impression of "moderate to marked" impairment of occupational function.   Accordingly, a new VA examination is warranted to assess the current severity of his symptoms.    See 38 C.F.R. § 3.159(c)(4).

Similarly, the Veteran asserts the symptoms or his left and right knee disabilities have increased in severity since his last VA joints examination in March 2010.  Private physical therapy records reflect treatment for pain in the joints of the lower extremities in June 2013, and indicate the Veteran's chondromalacia patella of the right and left knee may have increased in severity since the March 2010 VA examination.  As such, the Veteran should be afforded a contemporaneous VA examination with respect to the nature and severity of his service-connected chondromalacia patella of the right and left knee.  

With respect to service connection for a foot and/or toe disability, in his October 2009 claim, the Veteran noted onset of foot and/or toe symptoms during service, and that his current symptoms included welts on his feet, sharp pains through the middle and sides of the feet, and cracking toes.  Service treatment records (STRs) document foot rash, and  VA treatment records in June 2009 reflect a foot rash, tinea pedis versus eczema, and an ingrown toenail; a January 2012 VA treatment record notes tinea pedis.  Whereas the Veteran has shown evidence of a disorder in service and a current disorder, he has shown a prima facie case of entitlement to service connection and a medical examination is warranted.

With respect to tinnitus, the Veteran reports onset of ringing in his ears during service and ever since.  A February 2002 service treatment record notes fluid behind the left ear and the assessment was mild effusion with possible hearing loss.  A June 2009 VA treatment reflects tinnitus.  In addition, a May 2012 VA examination request states that the RO has conceded in-service noise exposure based on the Veteran's military occupational specialty (MOS).  The Board notes that the RO's May 2012 audiologic examination request contains a typographical error with respect to the Veteran's service dates.  Further, the SOC notes the Veteran failed to appear for a scheduled VA examination on May 29, 2012, in association with his tinnitus claim.  The notice of the scheduled examination does not appear to be associated with the file, and although the Veteran was present for a VA male reproductive system examination in May 2012, the date of the examination was May 23, 2012, whereas the report of examination was signed on May 29, 2012.  In view of the above, as well as the Veteran's change of address submitted in August 2012, the Veteran should be afforded a VA examination with respect to the nature and etiology of tinnitus.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

The issues of entitlement to service connection for residuals of insect stings to the face, neck, arms, and hands; a back disability; a right buttock disability; a sleep disorder; and, disability of the right and left wrists and fingers, are deferred pending the additional development.  

Because the outcome of the service connection and increased rating claims could impact the TDIU claim, the issues are inextricably intertwined with the TDIU claim.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  

Accordingly, the case is REMANDED for the following action:

1.  Associate VA Vocational Rehabilitation records with the file.  

2.  Obtain complete VA treatment records. 

3.  Schedule the Veteran for a VA foot and toe examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  The examiner should also consider the Veteran's subjective history regarding the onset and severity of his symptoms.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that disability of either foot, to include the toes, is related to his active service.  

A rationale for all opinions expressed should be provided.  

4.  Schedule the Veteran for a VA tinnitus examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  The examiner should also consider the Veteran's subjective history regarding the onset and severity of his symptoms.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that tinnitus is related to his active service, to include noise exposure.  A rationale for all opinions expressed should be provided.  

5.  Schedule the Veteran for a VA knee examination to determine the current severity of chondromalacia patella of the right and left knees.  The entire file must be reviewed by the examiner.  

The examiner should report all pertinent findings, to include range of motion (ROM) studies.  The examiner should also describe the impact of the Veteran's right and left knee disabilities on his occupational functioning.

In addition to the objective clinical observations the examiner should consider the Veteran's subjective report of the effects of his knee symptoms, to include any associated sleep impairment.

The examination report should include a complete rationale for all opinions expressed. 

6.  Schedule the Veteran for a VA mental diseases examination to determine the current severity of his PTSD with anxiety disorder.  The entire file must be reviewed by the examiner.  All signs and symptoms of the service-connected PTSD with anxiety disorder must be reported.  The examiner should report all pertinent findings, and describe the impact of the Veteran's PTSD with anxiety disorder on his occupational and social functioning.

If the examiner diagnoses any concurrent psychiatric disorder other than PTSD, the examiner should if feasible distinguish the symptomatology attributable to such nonservice-connected diagnosis from the symptoms attributable to the service-connected PTSD with anxiety disorder.  If the examiner cannot differentiate the symptoms of the disabilities, then all should be attributed to the Veteran's PTSD. 

In addition to the objective clinical observations shown in mental status evaluation (MSE), the examiner should consider the Veteran's subjective report of the effects of his psychiatric symptoms, to include any associated sleep impairment.

The examination report must include a complete rationale for all opinions expressed. 

7.  The AOJ should also perform any additional development warranted.

8.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and afford them an appropriate period in which to respond before returning the case to the Board.  

By this remand the Board intimates no opinion regarding any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


